DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the specification, filed August 3, 2022, the objection to the specification has been withdrawn.
Also in view of the amendment to the claims, the rejection of claims 7 and 12 under 35 U.S.C. 112b has been withdrawn.
In view of the amendments to the claims, the rejection relying on Adams (US 5943947) as the primary reference has been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainer (FR 2543423 cited on PTO892 mailed 4/4/2022) in view of Adams (US 5943947), Thomas (US 0984318) and Hughes (US 3349948).
Regarding claim 1 and 8, Rainer teaches a method of frying (and thus cooking as recited in claim 8) foods that release splattering grease droplets (see at least, page 1, lines 19-24, pages 1-2, line 36-40 of the machine translation, where it would have been obvious for a frying pan where grease would splash during cooking would constitute cooking and frying), comprising: providing a splatter shield (figure 1, item 5) comprising an upper rim (see figure 1, near opening 9), lower rim (see figure 1, near item 4), and an inwardly sloping sidewall extending contiguously between the upper and lower rim (figure 1, item 8), the sidewall being generally annular and surrounding the interior circumference of a cooking vessel without interruption, said upper and lower rim defining an upper surface, a lower surface, and a side surface of said shield (see the figures), the upper surface defining an upper central opening (see figure 1, item 9; page 4, line 126 of the machine translation) that is sufficiently large to permit entry of cooking utensils therethrough, admit the use of cooking utensils to manipulate the food within the cooking vessel positioned beneath the splatter shield while the food is frying, allow substantially all the steam to escape from the cooking vessel, and allow the removal of the food from the cooking vessel through the upper opening, all without removing the shield from the cooking vessel (see page 2, lines 41-43; page 3, lines 92-95; and page 4, lines 131-134 of the machine translation).  
Regarding the step of placing said splatter shield atop the cooking vessel such that the lower rim of the splatter shield is contiguous with and covers an open upper surface of said cooking vessel, this is shown in the figures of Rainer (see for instance, figure 1, where the splatter shield is placed atop the cooking vessel (1) with the lower rim of the shield contiguous with and covering an open upper surface of the vessel; also see figure 1 near item 4; see also figure 19, item 18).  
Regarding the step of, “heating said cooking vessel” as Rainer teaches that the shield is used for cooking / frying foods, it would have been obvious to have heated the cooking vessel.
Regarding the step of, “providing one or more food items comprised of a nutriment in solid form; placing the one or more food items to be fried into the cooking vessel by inserting them, without removing the shield from the cooking vessel, through the upper opening of said splatter shield,” since Rainer teaches that the splatter shield can be used without removing the splatter shield in order to manipulate the food (see at least page 2, lines 41-48), it would have been obvious to one having ordinary skill in the art to have introduced one or more food items into the cooking vessel by inserting them without removing the shield from the cooking vessel, through the upper opening of the splatter shield.  
If it could have been construed that Rainer did not suggest such a teaching to one having ordinary skill in the art, then it is noted that Adams teaches that the opening in the shield allows for introducing matter to the cooking chamber during the cooking process (see column 1, lines 60-64).  On column 6, lines 3-18, Adams further teaches that all functions associated with cooking can be performed through the opening without disturbing the substantially enclosed cooking chamber and on column 3, line 43, Adams teaches foods in solid form such as hamburger and vegetables.  This is seen to suggest adding food items in solid form to the cooking vessel through the opening.  Thomas additionally teaches an opening in a splatter shield having an upper (Figure 3, near item 4) and lower (figure 1, near item 2) rim with a sidewall (3) therebetween (see figures 1-3) and where the opening at the upper rim (see figure 3) does not interfere with placing food within the pan (see page 1, line 106 to page 2, line 4) and therefore teaches that food items can be placed into the vessel through the opening in the splatter shield.  Modification of Rainer to thus place foods into the cooking vessel through the upper opening without removing the shield from the cooking vessel would thus have been obvious to one having ordinary skill in the art as a matter of convenience so as to not disturb the cooking chamber.
Regarding the new limitation of, “allowing the one or more food items to fry within the cooking vessel while allowing substantially all the steam to escape from the cooking vessel,” Rainer teaches that the opening 9 can allow for ventilation and aeration of the contents during cooking (see page 3, lines 92-95).  Rainer also suggests that it has been known in the art to allow steam to escape during cooking (see page 1, lines 32-34).  As Rainer teaches that the shield can be an open, ventilating shield, this would have suggested frying foods within the cooking vessel while allowing substantially all the steam to escape from the cooking vessel.  Further regarding, allowing substantially all the steam to escape from the cooking vessel, it is noted that the claim does not limit how or when the steam has been allowed to escape.  Nonetheless, it is further noted that Thomas teaches that the splatter shield is open so as to also allow for steam to escape from the cooking vessel, where the step of allowing “substantially all the steam to escape” would have been an obvious function of the particular type of frying and food to be cooked.  
Regarding the step of, “without removing the shield from the cooking vessel, turning the one or more food items as they fry by inserting a utensil through the open upper surface of the splatter shield,” Rainer already teaches that utensils can be inserted into the upper opening of the splatter shield so as to manipulate the food within the cooking vessel (see at least, page 2, lines 47-48).  While not specific as to “turning the one or more food items as they fry,” Adams teaches that the opening (figure 9 and figure 8, item 83; column 5, lines 43 to column 6, line 2), through which a utensil is inserted (see figure 4, item 49) and where the utensil is used for turning over the food item (column 3, lines 41-45; see also column 6, lines 3-10).  Hughes further evidences on column 1, lines 48-54 that an opening in a splatter shield can be used for turning or stirring food within the frying pan.  
To thus modify Rainer and to use a utensil for turning food over without removing the shield would have been obvious to one having ordinary, because Rainer teaches that the opening can protect against splattering but can also be large enough to allow utensils to be inserted therein for manipulating the food.
Further regarding claims 1 and 8, in view of Adams on column 3, line 43, the combination teaches the food items are in solid form, such as hamburger and vegetables. 
Regarding claims 3 and 10, the prior art teaches the placing of meat within the cooking vessel (see Adams - column 3, line 43 - “hamburger”) and further teaches providing multiple food items (see Adams column 3, line 43 - “vegetables”).  To thus modify Rainer, who already teaches that the splatter shield is effective throughout cooking (see page 2, lines 41-43), and to place solid food, such as meat or vegetables through the opening and then into the cooking vessel would have been obvious to one having ordinary skill in the art, as a matter of convenience. 
Claims 3 and 10 differ in specifically reciting “one or more chicken pieces.”  Nonetheless, as the combination already teaches placing foods and meat within the cooking vessel, and as it has been well known in the art to place chicken pieces into a frying pan for cooking, it is not seen that patentability can be predicated on the specific type of meat that one desired to place into the cooking vessel, as such a modification would have been an obvious matter of engineering and/or design choice based on known meats conventionally known in the art to be fried in a cooking vessel.
Regarding claims 4 and 11, Rainer already teaches that the entire cooking process can be performed with the splatter shield in place, as discussed above.  Furthermore, Adams teaches a method where cooking of foods can be performed without disturbing the enclosed cooking chamber, comprising the splatter shield, including all functions associated with cooking (see column 6, lines 4-10) thus encompassing removing the food from the cooking vessel.  Thomas further teaches removal of the food through the opening in the splatter shield, without removing the shield (see page 1, lines 111 to page 2, line 1 - “removing it therefrom”).  Modification of Rainer, who already teaches that the opening of the splatter shield is large enough for inserting utensils there-through, and to remove the food through the upper opening without removing the shield would have been obvious to one having ordinary skill in the art, as a matter of convenience and for ease of cooking.  
Regarding claim 6, Rainer further teaches the splatter shield is a truncated cone (see the figures and page 2, line 45 of the machine translation).    Thomas also teaches at figure 2 and 3, that the inwardly sloping sidewall extends circumferentially around the entire periphery of the splatter shield, and defines a truncated dome (see figure 1-3, item 3).  

Claims 2 and 9 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Rainer (FR 2543423) as the primary reference, and in further view of Uy (US 5724885).
Regarding claims 2 and 9, as Rainer already teaches that the opening is large enough to insert utensils there-through, the particular type of utensil that was inserted through the opening would have been an obvious matter of choice.   
Nonetheless, Adams is seen to suggest the use of a spatula in view of the utensil shown in the figures (see item 49) together with Adams’s teachings of using the utensil to turn a hamburger.  
If it could have been construed that claims 2 and 9 differed from the combination applied to claims 1 and 8 in specifically reciting “a spatula” then it is noted that Uy teaches a splatter shield (see figure 2) which comprises an opening (figure 3, item 15) through which a utensil can be inserted for manipulating the food, such as a turner or spatula (see column 6, lines 63-67; column 4, lines 40-47 and the abstract which teaches turning over the food without removing the splatter shielding).  To thus modify the combination, which already suggests turning the food over by inserting a utensil through an opening of the splatter shield, and to specifically use a spatula would thus have been obvious to one having ordinary skill in the art, based on the use of known types of utensils clearly used for the purpose of being inserted through an opening of a splatter shield for turning food over.

Claim 5 is rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Rainer (FR 2543423) as the primary reference, and in further view of Boyer (US 2999559)
Regarding claim 5, Rainer teaches that the splatter shield comprises a support extending radially outwardly from the lower rim (see figure 19, item 18 and page 6, lines 225-229).
If it could have been construed that Rainer’s teaching was not, “a support rim” then it is noted that Boyer teaches a splatter guard for frying pans which has an upper rim, (figure 3, item 16) lower rim (see figure 3, below item 14) with a sidewall there-between and where there is a support rim extending radially outwardly from the lower rim (see figure 3, item 12, 13).  Boyer teaches this support for allowing the shield to be used with different sized frying pans (see column 2, lines 38-46).
To thus modify the combination and to provide a support rim extending radially outwardly from the lower rim would have been obvious to one having ordinary skill in the art, for the similar purpose of allowing the shield to be used with different sized frying pans.


Claims 7 and 12 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Rainer (FR 2543423) as the primary reference, and in further view of Spani (US 4590919), Wnek (US 20090223952) and Miller (US 3363406).
Claims 7 and 12 differ from the combination, as applied above to claims 1 and 8 in specifically reciting, “wherein the sidewall of the splatter shield is comprised of heat resistant plastic, and further comprises a plurality of stiffening ribs spaced apart about the circumference of the sidewall of the splatter shield.”
Regarding the material of construction of the sidewall, Spani teaches splatter shields (see the abstract - “cover guard” “splashed”) which can be used for frying foods (column 1, lines 17-25, 52-57) and where the sidewalls can be made of plastic (see column 2, lines 25-26).  As Spani is directed to placing the shield on a cooking vessel used for frying, it would have been obvious to one having ordinary skill in the art that the plastic would have been heat resistant plastic.   
To thus modify the combination and to use known materials of construction for splatter shields used for a similar purpose would have been an obvious substitution of one conventional expedient for another, both recognized for being used in a similar function.
The claim also differs from the above combination in specifically reciting “a plurality of stiffening ribs spaced apart about the circumference thereof.”
However, Wnek teaches cooking articles such as a cooking ring (see figure 1, item 1 and paragraph 45) used during cooking of foods where the sidewall has circumferentially spaced pleats to give the sidewall added strength (see paragraph 29) and can be made from heat resistant plastics (see paragraph 62).  Miller also teaches covers (see figure 1, 2) used during frying (see column 1, lines 25-30) where the cover can be made from plastic (see column 3, lines 20-22) which further including strengthening ribs at intervals across the face of the cover (see column 3, lines 23-30) thus suggesting circumferentially spaced ribs spaced apart about the circumference of the sidewall of the cover.  
The art thus teaches that it has been desirable in the art to provide strengthening ribs spaced apart circumferentially on a cover used for cooking foods.  To thus modify the combination and to similarly include circumferentially spaced apart ribs on the sidewall of the splatter shield, would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing the requisite rigidity to the splatter shield. 


Claims 1, 3-6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 0984318) in view of Adams (US 5943947), Hughes (US 3349948) and Rainer (FR 2543423).
Regarding claim 1 and 8, Thomas teaches a method of frying (and thus cooking as recited in claim 8) foods that release splattering grease droplets (see at least, page 1 lines 9-18), comprising: providing a splatter shield (figure 1, 2, item 3) comprising an upper rim (figure 1-3, near item 4), lower rim (figure 1, near item 2), and an inwardly sloping sidewall extending contiguously between the upper and lower rim (figures 1-3, item 3), the sidewall being generally annular and surrounding the interior circumference of a cooking vessel without interruption (see page 1, lines 60-66), said upper and lower rim defining an upper surface, a lower surface, and a side surface of said shield (see the figures), the upper surface defining an upper central opening that is sufficiently large to permit entry of cooking utensils therethrough admit the use of cooking utensils to manipulate the food within the cooking vessel positioned beneath the splatter shield while the food is frying, allow substantially all the steam to escape from the cooking vessel, and allow the removal of the food from the cooking vessel through the upper opening, all without removing the shield from the cooking vessel (see figure 3, page 1, lines 89-92, line 106 to page 2, line 10).   It is noted that the additional shield of Thomas (Figure 1, item 7, B) has not been construed as the splatter shield.
Regarding the step of placing said splatter shield atop the cooking vessel such that the lower rim of the splatter shield is contiguous with and covers an open upper surface of said cooking vessel, this is taught in figure 1 of Thomas,
Regarding the step of, “heating said cooking vessel” as Thomas teaches that the shield is used for frying foods, it would have been obvious to have heated the cooking vessel.
Regarding the step of, “providing one or more food items comprised of a nutriment in solid form; placing the one or more food items to be fried into the cooking vessel by inserting them, without removing the shield from the cooking vessel, through the upper opening of said splatter shield,” Thomas teaches that the opening in the shield does not interfere with placing food within the pan (see page 1, line 106 to page 2, line 10) and therefore teaches that food items are placed into the vessel through the opening in the splatter shield.
Regarding the new limitation of, “allowing the one or more food items to fry within the cooking vessel while allowing substantially all the steam to escape from the cooking vessel,” Thomas teaches that the splatter shield is open so as to allow for steam to escape from the cooking vessel (see figure 1, where the shield 3 is clearly open, as is the additional shield B; Thomas teaches that the upper section B can be applied whenever necessary, thus suggesting that the upper section is not required: page 2, lines 4-10).  As Thomas teaches an open splatter shield, it would have been obvious that during cooking that the steam would have escaped, and to allow “substantially all the steam to escape” would have been an obvious function of the particular type of frying and food to be cooked.   
Rainer further teaches providing an opening that would also allow substantially all the steam to escape from the cooking vessel, because Rainer teaches that the purpose of the opening is to be able to access the contents during cooking without manipulating the splatter shield (see page 2, lines 41-49) while also allowing for ventilation and aeration during cooking (page 1, lines 32-34; page 3, lines 92-102).  To thus allow for substantially all the steam to escape from the cooking vessel would have been obvious to one having ordinary skill in the art, commensurate with the particular type of food product that is being cooked and degree moisture that is desired to be released for cooking the product.
Regarding the step of, “without removing the shield from the cooking vessel, turning the one or more food items as they fry by inserting a utensil through the open upper surface of the splatter shield,” Thomas clearly teaches that the opening in the shield allows for manipulating the food during cooking.  While not specific to “turning the one or more food items” it is noted that it would have been obvious to one having ordinary skill in the art to have used the opening to rotate or turn over the food with a utensil, especially as Thomas teaches that the shield should not get in the way of adding or removing the food from the pan (see page 1, line 106 to page 2, line 4).  It is further noted that the utensil as claimed can read on any type of implement.  Additionally, as discussed above, Rainer teaches a splatter shield with a similar type of opening as that shown by Thomas and where the size of the upper opening is large enough so as to insert utensils there-through for manipulating the foods.
In any case, it is noted that Adams teaches a splatter shield for frying (column 2, line 8 “splattered grease”) where there is an opening in an annular sidewall (figure 9 and figure 8, item 83; column 5, line 42 to column 6, line 2), through which a utensil is inserted (see figure 4, item 49) and where the utensil is used for turning over the food item (column 3, lines 41-45; see also column 6, lines 3-10).  Hughes similarly teaches on column 4, lines 48-54 that an opening in a splatter shield can be used for turning or stirring food within the frying pan.  
To thus modify Thomas, and to thus use the opening in the shield to turn over food items without removing the shield from the cooking vessel would have been obvious to one having ordinary skill in the art, because Thomas teaches that the opening is used to manipulate the food and because Adams and Hughes teach similar splatter shields, that are similarly used to manipulate the cooked food, such as by turning the food items as they are being cooked. 
Further regarding claims 1 and 8, the combination teaches the food items are in solid form, such as hamburger and vegetables, as taught by Adams on column 3, line 43. 
Regarding claims 3 and 10, the prior art teaches the placing of meat within the cooking vessel (see Adams - column 3, line 43 - “hamburger”) and further teaches providing multiple food items (see column 3, line 43 - “vegetables”).  
Claims 3 and 10 differ in specifically reciting “One or more chicken pieces.”  Nonetheless, as the combination already teaches placing foods and meat within the cooking vessel, and as it has been well known in the art to place chicken pieces into a frying pan for cooking, it is not seen that patentability can be predicated on the specific type of meat that one desired to place into the cooking vessel, as such a modification would have been an obvious matter of engineering and/or design choice based on known meats conventionally known in the art to be fried in a cooking vessel.
Regarding claims 4 and 11, Thomas teaches removal of the food through the opening in the splatter shield, without removing the shield (see page 1, lines 111 to page 2, line 1 - “removing it therefrom”).  Adams teaches a method where cooking of foods can be performed without disturbing the enclosed cooking chamber, comprising the splatter shield, including all functions associated with cooking (see column 6, lines 4-10) thus encompassing removing the food from the cooking vessel.
Regarding claim 5, Thomas teaches a support rim extending radially outwardly from the lower rim (see figure 1, item 1).
Regarding claim 6, Thomas teaches at figure 2 and 3, that the inwardly sloping sidewall extends circumferentially around the entire periphery of the splatter shield, and defines a truncated dome (see figure 1-3, item 3).  Adams further evidences a truncated dome, as shown in figure 5, 8 and 9, as does Hughes (see the figures - when the plug 7 has been removed).

Claims 2 and 9 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Thomas (US 0984318) as the primary reference, and in further view of Uy (US 5724885).
Regarding claims 2 and 9, Adams is seen to suggest the use of a spatula in view of the utensil shown in the figures (see item 49) together with Adams’s teachings of using the utensil to turn a hamburger.  
If it could have been construed that claims 2 and 9 differed from the combination applied to claims 1 and 8 in specifically reciting “a spatula” then it is noted that Uy teaches a splatter shield (see figure 2) which comprises an opening (figure 3, item 15) through which a utensil can be inserted for manipulating the food, such as a turner or spatula (see column 6, lines 63-67; column 4, lines 40-47 and the abstract which teaches turning over the food without removing the splatter shielding).  To thus modify the combination, which already suggests turning the food over by inserting a utensil through an opening of the splatter shield, and to specifically use a spatula would thus have been obvious to one having ordinary skill in the art, based on the use of known types of utensils clearly used for the purpose of being inserted through an opening of a splatter shield for turning food over.

Claims 7 and 12 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Thomas (US 0984318) as the primary reference, and in further view of Spani (US 4590919), Wnek (US 20090223952) and Miller (US 3363406).
Claims 7 and 12 differ from the combination, as applied above to claims 1 and 8 in specifically reciting, “wherein the sidewall of the splatter shield is comprised of heat resistant plastic, and further comprises a plurality of stiffening ribs spaced apart about the circumference of the sidewall of the splatter shield.”
Regarding the material of construction of the sidewall, Spani teaches splatter shields (see the abstract - “cover guard” “splashed”) which can be used for frying foods (column 1, lines 17-25, 52-57) and where the sidewalls can be made of plastic (see column 2, lines 25-26).  As Spani is directed to placing the shield on a cooking vessel used for frying, it would have been obvious to one having ordinary skill in the art that the plastic would have been heat resistant plastic.  To thus modify the combination and to use known materials of construction for splatter shields used for a similar purpose would have been an obvious substitution of one conventional expedient for another, both recognized for being used in a similar function.
The claim differs from the above combination in specifically reciting “a plurality of stiffening ribs spaced apart about the circumference thereof.”
However, Wnek teaches cooking articles such as a cooking ring (see figure 1, item 1 and paragraph 45) used during cooking of foods where the sidewall has circumferentially spaced pleats to give the sidewall added strength (see paragraph 29) and can be made from heat resistant plastics (see paragraph 62).  Miller also teaches covers (see figure 1, 2) used during frying (see column 1, lines 25-30) where the cover can be made from plastic (see column 3, lines 20-22) which further including strengthening ribs at intervals across the face of the cover (see column 3, lines 23-30) thus suggesting circumferentially spaced ribs.  
The art thus teaches that it has been desirable in the art to provide strengthening ribs spaced apart circumferentially on a cover used for cooking foods.  To thus modify the combination and to similarly include circumferentially spaced apart ribs on the sidewall of the splatter shield, would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing the requisite rigidity to the splatter shield. 

Claims 1, 3-6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedl (US 6029652) in view of Thomas (US 0984318), Adams (US 5943947), Hughes (US 3349948) and Rainer (FR 2543423)
Regarding claim 1 and 8, Riedl teaches a method of frying (and thus cooking as recited in claim 8) foods that release splattering grease droplets (see at least, column 2, lines 16-20), comprising: providing a splatter shield (figure 1-3, item 1, 10) comprising an upper rim (figure 1-3, near item 12), lower rim (figure 4, near item 25), and an inwardly sloping sidewall extending contiguously between the upper and lower rim (figures 1-3), the sidewall being generally annular and surrounding the interior circumference of a cooking vessel without interruption (see figures 1-3), said upper and lower rim defining an upper surface, a lower surface, and a side surface of said shield (see the figures).  
Regarding the limitation of, “the upper surface defining an upper central opening that is ‘sufficiently large’ to permit entry of cooking utensils therethrough, admit the use of cooking utensils to manipulate the food within the cooking vessel positioned beneath the splatter shield while the food is frying, allow substantially all the steam to escape from the cooking vessel, and allow the removal of the food from the cooking vessel through the upper opening, all without removing the shield from the cooking vessel” it is noted that this limitation allows for any type of utensil that can be inserted into the opening and also allows for any type of food ingredient.  At column 3, lines 1-7, Riedl teaches that seasonings can be poured through the opening, thus reading on food items.  The above limitation is also seen to be an intended use of the opening.
In any case, if it could have been construed that Riedl was not specific in addressing the limitation of, “the upper surface defining an upper central opening that is ‘sufficiently large’ to permit entry of cooking utensils therethrough, admit the use of cooking utensils to manipulate the food within the cooking vessel positioned beneath the splatter shield while the food is frying, allow substantially all the steam to escape from the cooking vessel, and allow the removal of the food from the cooking vessel through the upper opening, all without removing the shield from the cooking vessel,” then it is noted that Thomas teaches that it has been desirable in the art for splatter shields that contain grease during frying (see page 1, lines 9-18) to have an opening at an upper rim (figures 1-3, near item 4) with an annular side wall surrounding the cooking vessel circumference without interruption (see page 1, lines 60-66) and the upper and lower rim defining an upper and lower surface and a side surface of the shield (3) and where the opening at the upper rim does not interfere with insertion and removal of food for frying (see figure 3, page 1, lines 89-92, line 106 to page 2, line 10).  Furthermore, it is noted that Adams teaches a splatter shield for frying (column 2, line 8 “splattered grease”) where there is an opening in an annular sidewall (figure 9 and figure 8, item 83), through which a utensil is inserted (see figure 4, item 49) and where the utensil is used for turning over the food item (column 3, lines 41-45; see also column 6, lines 3-10).   Adams further teaches that cooking of foods can be performed without disturbing the enclosed cooking chamber, comprising the splatter shield, including all functions associated with cooking (see column 6, lines 4-10).  Hughes similarly teaches on column 4, lines 48-54 that an opening in a splatter shield can be used for turning or stirring food within the frying pan.  
Thomas, Adams and Hughes are pertinent because like Riedl, these references are directed to splatter shields used to preventing splashing of oils and grease during frying using a cooking vessel.  
Also Riedl is not specific as to the particular size of the opening and is not seen to thus limit the size of the opening.  Therefore, to thus modify Riedl and to size the opening such that food can be placed into the pan without removing the splatter shield and so that utensils can be inserted through the opening to allow inserting and removal of food from the vessel without removing the shield from the cooking vessel would have been obvious to one having ordinary skill in the art, for making it easier to manipulate and cooking the foods while keeping the splatter shield retained on the frying pan.  Such a modification, as taught by Thomas, Adams and Hughes would have been advantageous so that one need not lift the splatter shield off of the pan in order to perform additional cooking steps.
Regarding the step of placing said splatter shield atop the cooking vessel such that the lower rim of the splatter shield is contiguous with and covers an open upper surface of said cooking vessel, this is taught in figure 4 of Riedl, as well as figure 1 of Thomas, Figures 6-9 of Adams, and figure 7 of Hughes.
Regarding the step of, “heating said cooking vessel” as Riedl teaches that the shield is used for frying foods, it would have been obvious to have heated the cooking vessel.
Regarding the step of, “providing one or more food items comprised of a nutriment in solid form; placing the one or more food items to be fried into the cooking vessel by inserting them, without removing the shield from the cooking vessel, through the upper opening of said splatter shield,” it is noted that seasonings as suggested by Riedl (column 3, lines 1-7) can be construed as foods in solid form; and Riedl teaches that they can be introduced into the pan without removing the shield from the cooking vessel through the upper opening of the splatter shield.  
In any case, it is noted that Thomas teaches that the opening in the shield does not interfere with placing food within the pan (see page 1, line 106 to page 2, line 4) and therefore teaches that food items can be placed into the vessel through the opening in the splatter shield.  Adams also teaches that the opening in the shield should allow for all functions associated with cooking to be performed without disturbing the enclosed cooking chamber comprising the splatter shield.  Adams further teaches food such as hamburger being placed into the frying pan (see column 3, line 43) thus further suggesting placing food items to be fried into the cooking vessel, by inserting them without removing the shield from the cooking vessel.  Therefore, the combination is seen to suggest placing food items to be fried into the cooking vessel through the upper opening of the shield, without removing the shield from the cooking vessel.
Regarding the new limitation of, “allowing the one or more food items to fry within the cooking vessel while allowing substantially all the steam to escape from the cooking vessel,” it is noted that the opening 11, as shown in figure 1 of Riedl has been construed as allowing substantially all the steam to escape from the cooking vessel.  Nonetheless, it is further noted that Thomas teaches that the splatter shield is open so as to allow for steam to escape from the cooking vessel, where the step of allowing “substantially all the steam to escape” would have been an obvious function of the particular type of frying and food to be cooked.  Rainer further teaches providing an opening that would also allow substantially all the steam to escape from the cooking vessel, because Rainer teaches that the purpose of the opening is to be able to access the contents during cooking without manipulating the splatter shield (see page 2, lines 41-49) while also allowing for ventilation and aeration during cooking (page 1, lines 32-34; page 3, lines 92-102).  To thus allow for substantially all the steam to escape from the cooking vessel would have been obvious to one having ordinary skill in the art, commensurate with the particular type of food product that is being cooked and degree moisture that is desired to be released for cooking the product.
Regarding the step of, “without removing the shield from the cooking vessel, turning the one or more food items as they fry by inserting a utensil through the open upper surface of the splatter shield,” Thomas clearly teaches that the opening in the shield allows for manipulating the food during cooking.  While not specific to “turning the one or more food items” it is noted that it would have been obvious to one having ordinary skill in the art to have used the opening to rotate or turn over the food with a utensil, especially as Thomas teaches that the shield should not get in the way of adding or removing the food from the pan.  It is further noted that the utensil as claimed can ready on any type of implement.
In any case, it is noted that Adams teaches a splatter shield for frying (column 2, line 8 “splattered grease”) where there is an opening in an annular sidewall (figure 9 and figure 8, item 83), through which a utensil is inserted (see figure 4, item 49) and where the utensil is used for turning over the food item (column 3, lines 41-45; see also column 6, lines 3-10).  Hughes similarly teaches on column 4, lines 48-54 that an opening in a splatter shield can be used for turning or stirring food within the frying pan.  
To thus modify the combination, and to thus use the opening in the shield to turn over food items without removing the shield from the cooking vessel would have been obvious to one having ordinary skill in the art, because Thomas teaches that the opening is used to manipulate the food and because Adams and Hughes teach similar openings in splatter shields, that are similarly used to manipulate the cooked food, such as by turning the food items as they are being cooked. 
Further regarding claim 8, the combination teaches the food items are in solid form, such as hamburger and vegetables, as taught by Adams on column 3, line 43). 
Regarding claims 3 and 10, the prior art teaches the placing of meat within the cooking vessel (see Adams - column 3, line 43 - “hamburger”) and further teaches providing multiple food items (see column 3, line 43 - “vegetables”).  Claims 3 and 10 differ in specifically reciting “One or more chicken pieces.”  Nonetheless, as the combination already teaches placing foods and meat within the cooking vessel, and as it has been well known in the art to place chicken pieces into a frying pan for cooking, it is not seen that patentability can be predicated on the specific type of meat that one desired to place into the cooking vessel, as such a modification would have been an obvious matter of engineering and/or design choice based on known meats conventionally known in the art to be fried in a cooking vessel.
Regarding claims 4 and 11, Thomas teaches removal of the food through the opening in the splatter shield, without removing the shield (see page 1, lines 111 to page 2, line 1 - “removing it therefrom”).  Adams teaches a method where cooking of foods can be performed without disturbing the enclosed cooking chamber, comprising the splatter shield, including all functions associated with cooking (see column 6, lines 4-10) thus encompassing removing the food from the cooking vessel.
Regarding claim 5, Thomas teaches a support rim extending radially outwardly from the lower rim (see figure 1, item 1).
Regarding claim 6, Thomas teaches at figure 2 and 3, that the inwardly sloping sidewall extends circumferentially around the entire periphery of the splatter shield, and defines a truncated dome (see figure 1-3, item 3).  Adams further evidences a truncated dome, as shown in figure 5, 8 and 9, as does Hughes (see the figures - when the plug 7 has been removed).

Claims 2 and 9 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Riedl (US 6029652) as the primary reference, and in further view of Uy (US 5724885).
Regarding claims 2 and 9, Adams is seen to suggest the use of a spatula in view of the utensil shown in the figures (see item 49) together with Adams’s teachings of using the utensil to turn a hamburger.  
If it could have been construed that claims 2 and 9 differed from the combination applied to claims 1 and 8 in specifically reciting “a spatula” then it is noted that Uy teaches a splatter shield (see figure 2) which comprises an opening (figure 3, item 15) through which a utensil can be inserted for manipulating the food, such as a turner or spatula (see column 6, lines 63-67; column 4, lines 40-47 and the abstract which teaches turning over the food without removing the splatter shielding).  To thus modify the combination, which already suggests turning the food over by inserting a utensil through an opening of the splatter shield, and to specifically use a spatula would thus have been obvious to one having ordinary skill in the art, based on the use of known types of utensils clearly used for the purpose of being inserted through an opening of a splatter shield for turning food over.

Claims 7 and 12 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Riedl (US 6029652) as the primary reference, and in further view of Miller (US 3363406) and Thompson (US 4108332).
Claims 7 and 12 differ from the combination, as applied above to claims 1 and 8 in specifically reciting, “wherein the sidewall of the splatter shield is comprised of heat resistant plastic, and further comprises a plurality of stiffening ribs spaced apart about the circumference of the sidewall of the splatter shield.”
Regarding the material of construction of the sidewall, Miller also teaches covers (see figure 1, 2) used during frying (see column 1, lines 25-30) where the cover can be made from plastic (see column 3, lines 20-22) which further including strengthening ribs at intervals across the face of the cover (see column 3, lines 23-30) thus suggesting circumferentially spaced ribs on the sidewall of the splatter shield.  
Thompson also teaches a splatter shield where the sidewall of the shield is comprised of heat resistant plastic (column 1, lines 58-60) together with ribs spaced circumferentially apart (figure 2, item 21) for the purpose of providing rigidity to the shield (column 3, lines 10-14).  
To thus modify the combination and use plastic materials for the sidewalls together with stiffening ribs or a frame that would thus have resulted in stiffening ribs, as taught by Miller and Thompson would have been obvious to one having ordinary skill in the art based on known heat resistant materials used for the same purpose of providing a splatter shield during frying, and for providing added strength to the splatter shield sidewalls.

Claims 3 and 10 are rejected under 35 U.S.C. 103a as being unpatentable over the combinations, as applied to claims 1 and 8 above, which rely on Rainer (FR2543423), Thomas (US 0984318) or Riedl (US 6029652) as the primary reference, and in further view of Spani (US 4590919).
Regarding claims 3 and 10, the prior art teaches the placing of meat within the cooking vessel (see Adams - column 3, line 43 - “hamburger”) and further teaches providing multiple food items (see column 3, line 43 - “vegetables”).  
Claims 3 and 10 differ from the above rejections in specifically reciting “one or more chicken pieces.”  Nonetheless, as the combination already teaches placing foods and meat within the cooking vessel, and as it has been well known in the art to place chicken pieces into a frying pan for cooking, it is not seen that patentability can be predicated on the specific type of meat that one desired to place into the cooking vessel, as such a modification would have been an obvious matter of engineering and/or design choice based on known meats conventionally known in the art to be fried in a cooking vessel.
In any case, it is further noted that Spani teaches splatter shields used on cooking vessels for frying, where the food product to be cooked can be chicken (column 1, line 57).
To thus modify the combination that relies on Rainer, on Thomas and on Riedl as the primary reference and to place one or more chicken pieces in the cooking vessel would have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design choice based on known meats conventionally known in the art to be fried in a cooking vessel.

Response to Arguments
On page 11 of the response, Applicant urges that Adams discloses a moveable shield that must be opened by an affirmative action such as manually depressing a lever so as to allow matter to be added to the pan, thus preventing steam from the frying process from escaping, leading to soggy, improperly fried food.  Applicant urges that the reference does not teach or suggest allowing substantially all the steam to escape form the cooking vessel while the food is frying.
It is noted that the combination as applied in this Office Action teaches that the splatter shield can remain open for ventilation/aeration purposes such that to allow substantially all the steam to escape would have been obvious to one having ordinary skill in the art, commensurate with the specific type of frying process that was being used.  It is further noted that frying need not specifically exclude food from being soggy, depending on the specific type of cooking procedure that is being used.  For instance, one can fry a hamburger in a frying pan but this does not mean that the hamburger is “crisp.”  In any case, as presented in this Office Action, Rainer further teaches an opening that can remain open to release steam, and Thomas and Riedl both teach an opening that remains open during the frying process, thus suggesting that “substantially all the steam” can escape from the vessel.

Further on pages 11-12 of the response, Applicant urges that Adams does not teach a sidewall that surrounds the interior circumference of a cooking vessel without interruption.
It is noted that this urging is seen to be moot in view of the rejection as presented in this Office Action, which does not rely on Adams as the primary reference, necessitated by the amendment to the claim.  

Further on page 12 of the response, Applicant urges that Thomas by default uses a moveable cover that will remain in the closed position throughout the bulk of the cooking process, thereby trapping steam and leading to improperly cooked food.
This urging is not seen to be sufficient to overcome the rejection.  It is noted that Thomas teaches at figure 1, item 3, that the splatter shield is clearly open.  At item 8, there is an opening in the additional element B, which would also have allowed for steam to escape from the cooking vessel.  It is noted that Thomas even teaches that the open upper end 8, can be of any desired diameter, but smaller than the opening of the main body portion 3 (see page 1, lines 70-74).  Thomas further teaches that the additional element B is not required (see page 2, lines 4-10 - “can be easily applied whenever necessary and as readily removed…”).  It is further noted that Thomas thus allows for the escape of steam from the cooking vessel and where escape of steam would have been obvious to one having ordinary skill in the art, based on the particular type of frying and cooking procedure that was being performed as well as the specific amount of food and moisture of the food being cooked.  
Further on page 12 of the response, Applicant urges that Thomas teaches that the upper section of the body portion 7 may be swung back on the hinge to position illustrated in Figure 3 in order to give attention to the contents of the frying pan.  Applicant urges that the upper section B of Thomas has an inwardly sloping sidewall as claimed and must be moved whenever it is desired to view the contents of the pain and therefore, Thomas fails to teach or suggest placing one or more food items to be fried into the cooking vessel by inserting them, without removing the shield from the cooking vessel, through the upper opening of said splatter shield. 
This urging is not seen to be persuasive.  It is noted that item 3 of Thomas has been construed as the splatter shield, and it is shown in figure 3 to have an inwardly sloping sidewall which can be construed as a “truncated dome” as recited in claim 6.  The splatter shield is not removed from the cooking vessel in order to place food items to be fried into the cooking vessel: on page 1, line 106 onto page 2, Thomas teaches that “in the practical use of the device, it is rested on the rim of the frying pan so that the body portion 3 will extend upwardly and inwardly over the pan and prevent the grease from spattering out over the stove and the floor, while at the same time interfering in no wise with the placing of food within the pan, or removing it therefrom, and also without preventing the cook from viewing the contents of the pan from time to time as required.  Thomas teaches on page 2, lines 4-10, that device B can be a further spattering preventing structure that can be easily applied whenever necessary thus teaching that the upper section B, need not be used.

On page 13 of the response, Applicant urges that Hughes lacks any teaching or suggestion for placing the one or more food items to be fried into the cooking vessel by inserting them, without removing the shield from the cooking vessel, through the upper opening of the splatter shield.  Applicant urges that the cap covering the opening must be removed, then re-oriented so that the slots in the opening allow the cook to reach the food, thus requiring reorienting to reach all of the food pieces; and due to the size, using a spatula or other similar utensil will be impossible at is requires a much more oblique access for its use.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that while the cap 7, might be removed, the splatter shield remains in position.  On column 1, lines 48-54, Hughes teaches that removal of the cap 7 allows for turning of the contents, as well as removing contents from the cooking vessel while thus keeping the splatter shield in position.   Regarding Hughes preventing steam from escaping, it is noted that the reference has not been relied on to teach “allowing substantially all the steam to escape from the cooking vessel.”

Further on page 13 of the response, Applicant urges that Hughes does not teach a sidewall that “surrounds the interior circumference of a cooking vessel without interruption.”  
This urging is not seen to be sufficient.  The argument is not commensurate in scope with the claim, because the claim does not limit the interruption as only being directed to a particular structure of the sidewall.  As such, the claim can be construed to mean that the term “interruption” modifies the action of “surrounding the interior circumference of a cooking vessel.”   Hughes at figure 2 teaches that there is no interruption in the surrounding of the interior circumference of the cooking vessel. 

On page 14 of the response, Applicant urges that Uy teaches that there is no reasonable explanation as to why one of ordinary skill in the art would attempt to apply the side-wall window feature of Uy to a splatter shield with an annular sidewall surrounding the interior circumference of a cooking vessel without interruption and defining an upper central opening that is sufficiently large to permit entry of cooking utensils there-through.
It is noted however, that the reference has only been relied on to teach known utensils for turning, such as spatulas, and has not been relied on for the structure of the access opening in the splatter shield. 

On page 15 of the response, Applicant urges that Wnek is non-analogous art, having no relation to a method of cooking or frying foods using a splatter shield, and its pleats have nothing to do with the strengthening of an annular sidewall formed of such a plastic.
This urging is not sufficient.  It is noted that Wnek is seen to be reasonably pertinent because it is in a similar field of endeavor of annular structures used for cooking, and where the pleats (i.e. ribs) give the sidewall added strength and where the cooking ring can be made from heat resistant plastics (paragraph 62).  It would have been obvious to one having ordinary skill in the art, that such structures would have enhanced rigidity and strength of other annular shaped cooking structures as well.

On page 15 of the response, regarding Robinson, Applicant urges that the reference does not teach stiffening ribs spaced apart about the circumference of the sidewall of the splatter shield.
The reference has been withdrawn in view of the amendment to the claims.

On pages 15-16 of the response, regarding Miller, Applicant urges that the reference does not indicate as to what portion of the cover constitutes a face portion on which rib-like members may be added. 
It is noted however, that it would have been obvious to one having ordinary skill in the art that the art teaches spaced apart rib-like members on a sidewall as taught by Wnek and Miller further suggest the use of rib-like members for adding additional support.  In view of Wnek, it would have been obvious to one having ordinary skill in the art to have provided rib-like members spaced apart about the circumference of the sidewall for added strength.

On page 16 of the response, regarding the Thomas reference, Applicant urges that there is no suggestion in Thomas for “placing the one or more food items to be fried into the cooking vessel by inserting them, without removing the shield from the cooking vessel, through the upper opening of said splatter shield.”
This urging is not seen to be sufficient to overcome the rejection, as already discussed above with respect to Thomas.  That is, Thomas teaches that the opening does not get interfere with placing food within the pan or removing food from the pan and further teaches that the additional element B is not required (see page 1, line 106 to page 2, 10).  Therefore, Thomas and the combination further suggests insertion and removal through the upper opening of the splatter shield, without removing the shield from the cooking vessel.

On pages 16-17 of the response, Applicant reiterates the above remarks with respect to the Adams and Hughes references.
Regarding the Adams reference, it is noted that the reference has not been relied on in this Office Action to teach the step of allowing substantially all of the steam to escape from the cooking vessel while the food is frying, as discussed above.  Regarding Hughes, it is noted that Applicant’s argument reiterate those already presented above, and are not seen to be sufficient for the reasons already presented above. 


On page 18 of the response, Applicant reiterates the above remarks with respect  the rejection of claims 2, 7, 9 and 12.
These urgings are not sufficient for the reasons already presented above.

On page 19 of the response, regarding Riedl, Applicant urges that seasonings poured through the opening cannot be construed as “nutriment in solid form.” 
It is noted however, that it would have been obvious to one having ordinary skill in the art for seasonings to also encompass solid seasonings which would also have provided some form of nutriment.  In any case, it is noted that the combination further teaches addition of solid food through an upper opening in the splatter shield.

Further on page 19 of the response, Applicant urges that the claims do not merely recite that the upper central opening is sufficiently large to admit the use of cooking utensils to manipulate the food within the cooking vessel positioned beneath the splatter shield while the food is frying, allow substantially all steam to escape from the cooking vessel and allow the removal of food from the cooking vessel all without removing the shield.  The claim also positively recites the step of placing the one or more food items to be fried into the cooking vessel by inserting them, without removing the shield from the cooking vessel, through the upper opening of the splatter shield.
It is agreed that the claims also positively recite a step of placing foods into the cooking vessel through the upper opening of the splatter shield without removing the shield from the cooking vessel.  In this regard, it is noted that in view of Thomas, Adams and Hughes the combination is seen to teach and suggest providing food items through an upper opening of a splatter shield without removing the shield from the vessel and which can further allow for escape of substantially all the steam from the cooking vessel, where a modification of size the opening of Riedl would have been obvious to one having ordinary skill in the art in so that one need not lift the splatter shield off of the pan in order to perform additional cooking steps.


Applicant further urges on page 20 of the response, that the opening of Riedl is too small and improperly positioned to allow the use of cooking utensils to stir or turn the food.
It is noted however, that the combination provides motivation for modifying the dimensions of Riedl’s splatter shield so as to be able to still provide the splatter shield protection as desired by Riedl, while also providing an advantage of being able to manipulate the food without removing the splatter shield.
The remainder of Applicant’s remarks on pages 20-22 reiterate those presented above, and are not seen to be sufficient for the reasons discussed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792